         Case 1:19-cv-09776-JGK-SLC Document 23 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOSEPH BRIGGS,
                              Plaintiff,
         -v-
COMMISSIONER OF SOCIAL SECURITY,                         CIVIL ACTION NO.: 19 Civ. 9776 (JGK) (SLC)

                              Defendant.                 ORDER FOR COURTESY COPY OF RECORD




SARAH L. CAVE, United States Magistrate Judge.

         A complaint and the administrative record having been filed in this matter, Defendant is

hereby ordered to send one courtesy copy of the administrative record, marked as such on a

cover page, to Chambers by October 28, 2020.

         The courtesy copy should bear the ECF header generated at the time of electronic filing

and include protruding tabs for any exhibits. Bulky materials should be two-sided, and neatly-

bound or placed in 3-ring binders, with appropriate dividers.




Dated:          New York, New York
                October 14, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
